Memorandum. Judgment of conviction unanimously modified as a matter of discretion in the interest of justice by reducing the sentence imposed to time served; as so modified, judgment of conviction affirmed.
The evidence set forth in the return and arraignment memorandum establishes that defendant >was fully apprised of his rights and knowingly waived the right to counsel (cf. People v. Springs, N. Y. L. J., Nov. 18, 1974, p. 17, col. 2). We agree with the People’s concession that the sentence is “ excessively harsh and should be modified to time served.” However, it should be noted that hereinafter the local criminal courts are on notice that defendants charged with traffic violations and subject to possible imprisonment, must be advised of their right to counsel and to have counsel assigned where the defendant is financially unable to obtain same. (See Argersinger v. Hamlin, 407 U. S. 25; cf. OPL 170.10, subd. 3, par. [c].) Consequently, it would be most desirable that these rights be given to the defendant in writing (cf. Vehicle and Traffic Law, §§ 1805, 1807; 15 NYCRR 91.7, 92.2) and that his signature be procured as evidence that the rights were given and, further, as evidence of waiver thereof if that be the fact (cf. Uniform Justice Ct. Act, § 2021).
Concur: Hogan, P. J., Farley and Gagliardi, JJ.
Judgment modified, etc.